DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group 1 in the reply filed on 7/21/2021 is acknowledged.  The traversal is on the ground(s) that the feature of “vertical and horizontal doping” of group 1 and vertical doping in groups 2-3 are not recited in the claims and that such features are irrelevant.  This is not found persuasive because the doping methods (of groups 1-3) are distinct and yield different geometries of the doped region, such as 324, 424, 524, regardless whether these differences are recited in the claim.  
Moreover, since the removal of doped epitaxial layer (for forming the doped region 324 in Group 1) or the ion implantation of the fin (for forming the doped regions 424/524 in Group 2-3) cause the fin surface to recess (as described in [0038] and [0043] of the specification of the instant application), the different geometries in the doped regions lead to different geometries of the recess (hence the line of discontinuity are different as well). 
Lastly, the groups 1-3 are distinct embodiments in the disclosures.  So the requirement for their restriction/election does not necessarily include claim identification to assign the claims to the corresponding groups.  It is the Applicant’s responsibility to identify the claims corresponding to the elected group that will be examined. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 31-36, 38-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “a line of discontinuity” in line 8 and 12.  The conventional definition of discontinuity is a position or location where a jump occurs; there is no material at such location.  It is unclear how material can be absent at these locations.   For the purpose of examination, it is interpreted that a “step structure” is formed. 
Claim 26 further recites “wherein the line of discontinuity defines at least in part a recess under the first spacer portion” in the last 2 lines of the claim.  According to [0038] of the specification of the instant application, the line of discontinuity forms an edge of a depression, or recess.  According to the claim limitation above, this recess is under the first spacer portion.  It is unclear how this recess could be formed by the method disclosed in the specification so that it can be under the first spacer portion, and with the line of discontinuity as its edge.  For the purpose of examination, it is interpreted that the 
Claims 34 and 44 recite the same claim languages and suffer the same indefiniteness issues. The same interpretations apply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 31-34, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 9484412 B1) in view of Cheng et al. (US 2014/0252501 A1).
Regarding claim 26, Ando teaches an integrated circuit (IC) device (device in Figs. 4, 5A-B of Cheng) comprising: 
a buffer layer (SRB SiGe layer 14 in Figs. 4, 5A-B) including a semiconductor lattice (lattice of SiGe semiconductor); 
a fin structure (16A or 20A) disposed on the buffer layer, the fin structure including a channel region (region of fin 16A/20A overlapped by the metal gate 28/30) of a transistor (PFET/NFET) and a source or drain region (source/drain region of the PFET/NFET; these S/D regions are inherent features of a transistor) of the transistor, the stress in the channel) is imposed on the channel region with the buffer layer; 
a gate structure (metal gate 28/30 of the PFET/NFET in Figs. 5A-B) of the transistor, wherein the gate structure extends over the fin structure (as shown in Figs. 5A-B of Ando).
But Ando does not teach that the IC device comprising: a first spacer portion disposed on a sidewall of the gate structure; and a second spacer portion adjoining the first spacer portion, wherein a line of discontinuity is formed on the fin structure at an interface of the first spacer portion and the second spacer portion, wherein the line of discontinuity defines at least in part a recess under the first spacer portion.  
Cheng teaches a method of forming a device (Figs. 1-7 of Cheng).  The method comprises: forming a first spacer portion (22 in Fig. 1 of Cheng) on a sidewall of a gate structure (20); forming a second spacer portion (26 in Fig. 4 of Cheng) adjoining the first spacer portion; forming a recess (S/D trenches 28 including openings 30 in Fig. 6 of Cheng) under the first spacer portion; wherein a line of discontinuity (the step in the top surface of substrate 12 that is the boundary of opening 30) is formed on the fin structure at an interface (the interface of first spacer portion 22 and second spacer portion 26) of the first spacer portion and the second spacer portion, wherein the line of discontinuity defines at least in part a recess under the first spacer portion (as defined above, the boundary/edge of the opening 30 defines the edge of the recess 28-30 for the S/D regions).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the source/drain see [0003] of Cheng).
Regarding claim 31, Ando in view of Cheng teaches all the limitations of the IC device of claim 26, and also teaches wherein one of the buffer layer and the fin structure comprises silicon germanium (as shown in Fig. 4 of Ando) having a first silicon-to-germanium component ratio other than a second silicon-to-germanium component ratio of the other of the buffer layer and the fin structure (as indicated in Fig. 2 of Ando, the layer 16 or 20 of Ando are strained so its material composition must be different than that of the SRB layer 14).  
Regarding claim 32, Ando in view of Cheng teaches all the limitations of the IC device of claim 26, and also teaches wherein the line of discontinuity forms an edge of a depression (S/D recess 28-30 in Fig. 6 of Cheng), wherein a height of the depression is at least 0.5 nanometers (as suggested in [0045] of Cheng, the layer 24 is deeper than 0.5nm so the depth of S/D recess 28-30 must be greater than 0.5 nm).  
Regarding claim 33, Ando in view of Cheng teaches all the limitations of the IC device of claim 26, and also teaches wherein an overall thickness of both the first spacer portion and the second spacer portion is in a range of 0.5 nanometers (nm) to 15 nm (as described in [0036] of Cheng, the thickness of the first spacer portion 22 is 1 to 10nm; as described in [0046] of Cheng, the thickness of the second spacer portion 26 is from 1 nm to 20 nm.  Since the prior art range overlaps with the claimed range, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the overall thickness of the spacer portions to be in the range 0.5 nanometers (nm) to 15 nm.  See In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)).  
Regarding claim 34, Ando teaches a method comprising: 
forming a gate structure (metal gate 28/30 of the PFET/NFET in Figs. 5A-B) of a transistor (PFET/NFET), wherein the gate structure extends over a fin structure (16A or 20A) disposed on a buffer layer (SRB SiGe layer 14 in Figs. 4, 5A-B) including a semiconductor lattice (lattice of SiGe semiconductor); and
forming in the fin structure a source or drain region (source/drain region of the PFET/NFET; these S/D regions are inherent features of a transistor) of the transistor, wherein a stress (the stress in the channel) is imposed on the channel region of the transistor with the buffer layer. 
But Ando does not teach that the method comprising: depositing a first spacer portion on a sidewall of the gate structure; after depositing the first spacer portion, forming a second spacer portion which adjoins the first spacer portion; and wherein a line of discontinuity is formed on the fin structure at an interface of the first spacer portion and the second spacer portion, wherein the line of discontinuity defines at least in part a recess under the first spacer portion.  
Cheng teaches a method of forming a device (Figs. 1-7 of Cheng).  The method comprises: forming a first spacer portion (22 in Fig. 1 of Cheng) on a sidewall of a gate structure (20); forming a second spacer portion (26 in Fig. 4 of Cheng) adjoining the first spacer portion; forming a recess (S/D trenches 28 including openings 30 in Fig. 6 of Cheng) under the first spacer portion; wherein a line of discontinuity (the step in the top surface of substrate 12 that is the boundary of opening 30) is formed on the fin structure at an interface (the interface of first spacer portion 22 and second spacer portion 26) of the first spacer portion and the second spacer portion, wherein the line of discontinuity defines at least in part a recess under the first spacer portion (as defined above, the boundary/edge of the opening 30 defines the edge of the recess 28-30 for the S/D regions).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the source/drain regions of Ando’s IC device as according to Cheng in order to improve device performance (see [0003] of Cheng).
Regarding claim 41, Ando in view of Cheng teaches all the limitations of the method of claim 34, and also teaches wherein one of the buffer layer and the fin structure comprises silicon germanium (as shown in Fig. 4 of Ando) having a first silicon-to-germanium component ratio other than a second silicon-to-germanium component ratio of the other of the buffer layer and the fin structure (as indicated in Fig. 2 of Ando, the layer 16 or 20 of Ando are strained so its material composition must be different than that of the SRB layer 14).  
Regarding claim 42, Ando in view of Cheng teaches all the limitations of the method of claim 34, and also teaches wherein the line of discontinuity forms an edge of a depression (S/D recess 28-30 in Fig. 6 of Cheng), wherein a height of the depression is at least 0.5 nanometers (as suggested in [0045] of Cheng, the layer 24 is deeper than 0.5nm so the depth of S/D recess 28-30 must be greater than 0.5 nm).  
Regarding claim 43, Ando in view of Cheng teaches all the limitations of the method of claim 34, and also teaches wherein an overall thickness of both the first spacer portion and the second spacer portion is in a range of 0.5 nanometers (nm) to 15 nm (as described in [0036] of Cheng, the thickness of the first spacer portion 22 is 1 to 10nm; as described in [0046] of Cheng, the thickness of the second spacer portion 26 is from 1 nm to 20 nm.  Since the prior art range overlaps with the claimed range, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the overall thickness of the spacer portions to be in the range 0.5 nanometers (nm) to 15 nm.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)).  

Regarding claim 44, Ando teaches a system (electronic system such as cell phone in column 6 lines 38-42  of Ando) comprising: 
an integrated circuit (IC) device (device in Figs. 4, 5A-B of Cheng) comprising: 
a buffer layer (SRB SiGe layer 14 in Figs. 4, 5A-B) including a semiconductor lattice (lattice of SiGe semiconductor); 
a fin structure (16A or 20A) disposed on the buffer layer, the fin structure including a channel region (region of fin 16A/20A overlapped by the metal gate 28/30) of a transistor (PFET/NFET) and a source or drain region (source/drain region of the PFET/NFET; these S/D regions are inherent features of a transistor) of the transistor, the stress in the channel) is imposed on the channel region with the buffer layer; 
a gate structure (metal gate 28/30 of the PFET/NFET in Figs. 5A-B) of the transistor, wherein the gate structure extends over the fin structure (as shown in Figs. 5A-B of Ando); 
a display device (display of the cell phone described in column 6 line 42 of Ando) coupled to the IC device, the display device to display an image based on a signal communicated with the IC device (this is the function of the display in a cell phone).
But Ando does not teach that a first spacer portion disposed on a sidewall of the gate structure; and a second spacer portion adjoining the first spacer portion, wherein a line of discontinuity is formed on the fin structure at an interface of the first spacer portion and the second spacer portion, wherein the line of discontinuity defines at least in part a recess under the first spacer portion.
Cheng teaches a method of forming a device (Figs. 1-7 of Cheng).  The method comprises: forming a first spacer portion (22 in Fig. 1 of Cheng) on a sidewall of a gate structure (20); forming a second spacer portion (26 in Fig. 4 of Cheng) adjoining the first spacer portion; forming a recess (S/D trenches 28 including openings 30 in Fig. 6 of Cheng) under the first spacer portion; wherein a line of discontinuity (the step in the top surface of substrate 12 that is the boundary of opening 30) is formed on the fin structure at an interface (the interface of first spacer portion 22 and second spacer portion 26) of the first spacer portion and the second spacer portion, wherein the line of discontinuity defines at least in part a recess under the first spacer portion (as defined above, the boundary/edge of the opening 30 defines the edge of the recess 28-30 for the S/D regions).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the source/drain regions of Ando’s IC device as according to Cheng in order to improve device performance (see [0003] of Cheng).

Claims 34, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 9484412 B1) in view of Li (US 2018/0108574 A1).
Regarding claim 34, Ando teaches a method (method of forming the device in Figs. 4, 5A-B of Cheng) comprising: 
forming a gate structure (metal gate 28/30 of the PFET/NFET in Figs. 5A-B) of a transistor (PFET/NFET), wherein the gate structure extends over a fin structure (16A or 20A) disposed on a buffer layer (SRB SiGe layer 14 in Figs. 4, 5A-B) including a semiconductor lattice (lattice of SiGe semiconductor); and
forming in the fin structure a source or drain region (source/drain region of the PFET/NFET; these S/D regions are inherent features of a transistor) of the transistor, wherein a stress (the stress in the channel) is imposed on the channel region of the transistor with the buffer layer.
But Ando does not teach that the method comprises: depositing a first spacer portion on a sidewall of the gate structure; after depositing the first spacer portion, forming a second spacer portion which adjoins the first spacer portion; and wherein a line of discontinuity is formed on the fin structure at an interface of the first spacer 
Li teaches a method of forming a finFET (Figs. 1-22 of Li).  The method comprises: forming a first spacer portion (106 in Fig. 6 of Li) on a sidewall of a gate structure (110 in Fig. 4 of Li) over a fin structure (102); forming a doped layer (211 in Fig. 8, which is a doped glass layer, as described in [0047] of Li) on the fin structure; annealing to diffuse the dopants from the doped layer into the fin structure to form lightly doped SD regions (221 in Fig. 11 of Li) on the fin structure (see [0047]-[0048] of Li); forming a second spacer portion (108 in Fig. 15 of Li) adjoining the first spacer portion; forming a recess (201 in Fig. 7 of Li) under the first spacer portion; wherein a line of discontinuity (the step in the top surface of fin structure 102 that is aligned with the outer sidewall of the first spacer portion 106 as shown in Fig. 7 of Li) is formed on the fin structure at an interface of the first spacer portion and the second spacer portion (as indicated in Fig. 15 of Li, the second spacer portion 108 covers the PFET as well.  Thus, the second spacer portion 108 covers the outer sidewall of the first spacer portion 106, which is where the line of discontinuity is defined to be), wherein the line of discontinuity defines at least in part a recess (201 in Fig. 13).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the source/drain regions of Ando’s IC device as according to Li in order to decrease short-channel effect of the IC device ([0005] of Li).
Regarding claim 36, Ando in view of Li teaches all the limitations of the method of claim 34, and also teaches wherein forming the source or drain region includes: after 211 in Fig. 8, which is a doped glass layer, as described in [0047] of Li) on the fin structure; and performing an indiffusion (see [0047]-[0048] of Li) from the doped glass material into the fin structure.  
Regarding claim 38, Ando in view of Li teaches all the limitations of the method of claim 34, and also teaches wherein forming the source or drain region further comprises: after depositing the first spacer portion, forming a doped layer (211 in Fig. 8, which is a doped glass layer, as described in [0047] of Li) on the fin structure; and before forming the second spacer portion, performing an indiffusion (see [0047]-[0048] of Li) from the doped layer into the fin structure.  
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ando  in view of Li, as applied in claim 34 above, and further in view of Carpenter et al. (US 2004/0000270 A1).
Regarding claim 35, Ando in view of Li teaches all the limitations of the method of claim 34, and also teaches wherein forming the source or drain region includes: after depositing the first spacer portion, forming a doped layer (211 in Fig. 8, which is a doped glass layer, as described in [0047] of Li) on the fin structure; and performing an indiffusion (see [0047]-[0048] of Li) from the doped layer into the fin structure.  
But Ando in view of Li does not teach the doped layer is an epitaxial layer.
Li teaches that the doped layer (211) is a silicon oxide layer formed by a CVD method (see [0047]-[0048] of Li).
see [0003] of Carpenter).  The advantage of CVD process is that the deposited film is highly conformal (see [0004] of Carpenter).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a CVD process of Carpenter to form an epitaxial doped layer of Ando-Li in order to obtain a good quality and uniform doped layer (highly conformal).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Tuan A Hoang/           Examiner, Art Unit 2822